DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, drawn to a “tool magazine”, and the first species (species (i)) of tool magazine shown in Figures 1-3, and in which the rails are not height-adjustable, and which the rails are not arranged on a “circulation system”, in the reply filed on November 10, 2021 is acknowledged.  The traversal is on the following grounds:
(1) Applicant traverses the Examiner’s position that “the technical features required by Group I and Species (i) do not make a contribution over the prior art in view of JP 2003-136143”; and
(2) Applicant indicates that “it is believed that any search for the invention and species embodiment in Group I and Species (i) would necessarily include a search for the invention embodied in Group II and the remaining species” and “[T]hus, the simultaneous search for both groups and for all species is believed to not constitute an unreasonable search for the Patent Examiner”, and relatedly, Applicant indicates that “it is believed that the objectives of streamlined examination and compact prosecution would be promoted if a search were conducted simultaneously for both groups and all species”, and refers to the burden and expense on Applicant of filing multiple patent applications and to the burden of the public in searching multiple patent files (see pages 4-5 of the reply filed 11/10/2021).
As to point (1), JP 2003-136143 (hereinafter, JP ‘143) was discussed in detail in the restriction requirement mailed 10/1/2021 to explain how JP ‘143 teaches the common features 
As to point (2), it is noted that the present application was filed under 35 USC 371, and that a Notice of Acceptance of Application Under 35 USC 371 and 37 CFR 1.495 (Form 903) was mailed on January 27, 2021.  That being said, it is noted that lack of unity practice applies, rather than U.S. restriction practice under (see at least MPEP section 1896, for example).  That being said, it is noted that unity of invention practice is discussed in MPEP section 1850, and, attention is particularly directed to PCT Rule 13.2:
13.2 Circumstances in Which the Requirement of Unity of Invention Is to Be Considered Fulfilled
Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

	It is noted that there is no separate “burden” requirement, i.e., it is not necessary to show that it would be burdensome for the Examiner to search and examine multiple inventions in order to demonstrate lack of unity, nor is a lack of burden on Applicant (or the public) required to be demonstrated, and thus, as to point (2), Applicant’s traversal arguments are unpersuasive.  

Claims 13-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species (depending on the claim), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 10, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “sliding guide” that (instead of the shown and alternatively claimed “bearing balls”) couples the “individual sliding rails” (44, 46, 45), as set forth in claim 7 (noting that as shown in the drawings, be bearing balls are provided to couple the rails 44 and 46, and 45 and 46).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “for a bending machine (3)”, and the claim also recites “in particular for a press brake” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "several" in claim 1, line 2; in claim 1¸ line 4; in claim 10, line 2; and in claim 10, line 4, is a relative term which renders the claim indefinite.  The term "several" is not defined In particular, it is unclear how many of a given element are required in order for there to be considered to be “several” of that element, and it is unclear how few of a given element are required in order for the quantity to be excluded by the term “several”.  
In claim 1, line 5, the term “the longitudinal extension (30) of the storage rails” lacks sufficient clear antecedent basis, noting that no such longitudinal extension of the storage rails was previously recited, nor is it inherent that the storage rails collectively all have one/the same longitudinal extension.
In claim 1, last five lines, the claim recites “wherein the storage rails (28) are designed in such a way that several bending tools (4) can fit line up one behind the other in the longitudinal extension (30) of the storage rails (28), wherein the storage rails (28) in the direction of their longitudinal extension (30) can be pulled out from a front side (29) of the magazine housing (27)”.  However, it is unclear as set forth in the claim what is being set forth as “in the direction of their longitudinal extension”, i.e., the storage rails, or the pulling out.  
In claim 4, the claim recites “wherein one of the storage rails (28) is respectively designed for holding a bending punch (5) and a bending die (6)”.  That said, it is noted that claim 4 depends from claim 1, and that claim 1 previously set forth “wherein the tool magazine (26) has several storage rails (28), which are arranged in a magazine housing (27) and serve to hold bending tools (4), wherein the storage rails (28) are designed in such a way that several bending tools (4) can fit lined up one behind the other in the longitudinal extension (30) of the storage rails (28)”.  Thus, it is unclear as set forth in claim 4 whether the “bending punch (5)” and claim 4 are intended to be a subset of the previously-recited “bending tools (4)”, or are instead intended to be in addition thereto.  
In claim 5, the claim recites “wherein a recess (41), in which a locking tab (42) of the bending punch (5) may engage, is arranged in the lower receiving groove (39)”.  However, it is unclear as claimed whether the limitation “in which a locking tab (42) of the bending punch (5) may engage” is a required capability of the recess, given the term “may”, as in “may” or “may not”.  
In claim 6, the limitation “the storage rail (28)” lacks sufficient antecedent basis in the claim, noting that plural “storage rails” were previously recited (in claim 1), thus rendering it unclear which specific storage rail claim 6 is intended to reference.  The same situation exists in claim 7 re the limitation “the storage rail (28)” in line 4.  
In claim 7, line 5, the limitation “the two sliding rails” lacks clarity.  In the event that such is meant to refer to the previously-recited first sliding rail and second sliding rail, Examiner suggests reciting “the first sliding rail and the second sliding rail” for enhancing clarity.  
In claim 7, the claim recites “wherein the telescopic rail system (31) comprises a first sliding rail (44), which is held on the magazine housing (27), a second sliding rail (45), which is held on the storage rail (28) and at least one third further sliding rail (46) arranged between the two sliding rails (44, 45), wherein the individual sliding rails (44, 46 and 45, 46) are coupled to one another by means of a sliding guide or by means of bearing balls”.  However, it is unclear what configurations are intended to be encompassed by (or excluded by) the limitation “wherein the individual sliding rails (44, 46 and 45, 46) are coupled to one another by means of a sliding guide or by means of bearing balls”, particularly noting that reference characters are to be considered as having no effect on the scope of the claim.  For example, it is unclear how many 
In claim 8, the claim recites “wherein a handle (34) is arranged on the front sides of individual ones of the storage rails (28)”.  However, it is unclear as claimed how many handles are intended to be required in order to meet claim 8, i.e., one handle per storage rail, or one handle, total, that is arranged in front or on/at “front” sides of plural ones of the storage rails (e.g., looking at, for example, Figure 1, noting that the handle 34 in the upper right is one handle that is located at a position that is at a “front” side of all of the storage rails 28 that are within housing 27 of magazine 26).  
In claim 9, the claim recites “wherein a faceplate section (35) is arranged on the front sides of individual ones of the storage rails (28)”.  However, it is unclear as claimed how many faceplate sections are intended to be required in order to meet claim 9, i.e., one faceplate section per storage rail, or one faceplate section, total, that is arranged in front or on/at “front” sides of plural ones of the storage rails (e.g., looking at, for example, Figure 1, noting that the faceplate section 35 in the upper right is one faceplate section that located at a position that is at a “front” side of all of the storage rails 28 that are within housing 27 of magazine 26).  
In claim 10, penultimate line, it is unclear as claimed whether the recited “several storage rails” are intended to be in addition to the previously-recited “several storage rails” (previously set forth in claim 1 line 2), are intended to be the same “several storage rails” previously recited claim 1, line 2, or are intended to be a subset of the “several storage rails” previously recited in claim 1, line 2.  
In claim 16, it is unclear as set forth in the claim to what “its” is intended to refer, i.e., the magazine housing, the tool tray, etc. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 17 recites the broad recitation “between 50 cm and 200 cm”, and the claim also recites “in particular between 80 cm and 150 cm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 17, the claim recites “wherein the storage rails (28) have a length (36) of between 50 cm and 200 cm, in particular between 80 cm and 150 cm”.  However, it is unclear as set forth in the claim whether the claim intends that each of the storage rails has the recited length, whether the claim intends that the length of (all of) the storage rails is, collectively, i.e., when added together, the recited length, or whether the claim intends that as long as one rail of the plurality of storage rails has the recited length, the claim language is met.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 In claim 7, the claim recites “wherein the telescopic rail system (31) comprises a first sliding rail (44), which is held on the magazine housing (27), a second sliding rail (45), which is held on the storage rail (28) and at least one third further sliding rail (46) arranged between the two sliding rails (44, 45), wherein the individual sliding rails (44, 46 and 45, 46) are coupled to one another by means of a sliding guide or by means of bearing balls”.  However, as noted in a separate rejection of claim 7 under 35 USC 112(b) set forth above, it is unclear what configurations are intended to be encompassed by (or excluded by) the limitation “wherein the individual sliding rails (44, 46 and 45, 46) are coupled to one another by means of a sliding guide or by means of bearing balls”, particularly noting that reference characters are to be considered as having no effect on the scope of the claim.  For example, it is unclear how many sliding guides or bearing balls are required (e.g., one respective sliding guide for each respective connection; one sliding guide that collectively couples all the sliding rails, etc.).  Additionally, it is unclear whether such is intended to encompass the second sliding rail 45 and the first sliding rail 44 being so coupled, in addition to the coupling of 44/46 and in addition to the coupling of claim 7), or is intended to encompass arrangements in which one sliding guide is collectively provided to couple all of the sliding rails to one another, then it is noted that it does not appear that the specification describes such in a manner so as to demonstrate possession thereof.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, and 16, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-136143 A (hereinafter, JP ‘143).
It is noted that JP ‘143 was cited on the Information Disclosure Statement (IDS) filed 5/28/2019, and that Applicant provided a copy of a machine translation of JP ‘143.  For any references herein to paragraph numbers or the like, attention is directed to that machine translation.
JP ‘143 teaches a tool magazine, such as 1 (Figures 2-3, paragraphs 0001, 0012, for example), for a bending machine (paragraph 0001).  The tool magazine 1 has “several” storage rails 10 that are arranged in a magazine housing (which housing includes, for example, elements 2, 3, 4, 5, 6, for example; see Figure 2 and paragraph 0012, for example) and serve to hold 
Regarding claim 2, note that the storage rails 10 are “can” be pulled out of the magazine housing “individually and independently from one another”, simply by an operator pulling (via operation plate/handle 34) the rails 10 out at different times.  See Figure 3, as well as at least paragraphs 0030-0031, for example.  
Regarding claim 3, attention is directed to the annotated reproduction of Figure 3 set forth hereinbelow, noting that the rail 10 labeled below as R1 is located above the rail 10 labeled below as R2, for example. It is also noted that these rails (labeled as R1, R2 below) are “in” the aforedescribed magazine body housing, as can be seen in Figure 3.  

[AltContent: textbox (C2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (R3)][AltContent: connector][AltContent: textbox (R2)][AltContent: connector][AltContent: connector][AltContent: textbox (R1)]
    PNG
    media_image1.png
    614
    342
    media_image1.png
    Greyscale

Regarding claim 4¸ it is noted that claim 4 recites “wherein one of the storage rails (28) is respectively designed for holding a bending punch (5) and a bending die (6), wherein a lower receiving groove (39) is designed for holding the bending punch (5) and an upper receiving groove (40) is designed for holding the bending die (6)”.  That being said, it is noted that each of the storage rails 10 of JP ‘143 is considered to be “designed” so as to be capable of performing the claimed function or intended use of “holding a bending punch” and “a bending die”, simply 
Regarding claim 5¸ the “lower” receiving groove of 22 of rail R2 has a recess therein (i.e., in which 27 is received, as shown in Figure 4, for example; see paragraph 0028).  It is noted that such recess is considered to be inherently capable of receiving/engaging a locking tab of a 
Regarding claim 6, the storage rail 10 is held in the aforedescribed magazine housing by means of a telescopic rail system.  See Figure 1, as well as at least paragraphs 0005-0006, 0009, 0014-0019, and 0022, for example.  
Regarding claim 8, handle 34 is arranged on a “front” side of individual ones of the storage rails 10.  See Figures1 and 3, as well as at least paragraph 0031, for example.  
Regarding claim 9, JP ‘143 teaches a “faceplate section” 34 arranged on front sides of individual ones of the storage rails 10 (see Figures 1 and 3, as well as at least paragraph 0031, for example, noting that 34 is described as an operation “plate”).  
Regarding claim 10, attention is directed to the annotated reproduction of Figure 3 above, noting that “several” storage rail compartments (such as C1, C2, labeled above in the annotated reproduction of Figure 3, within adjacent ones of the stacked “racks” 1, to use the terminology of JP ‘143), are arranged on top of one another, such that there are plural storage rails 10 within each compartment C1, C2 that are on top of one another.  It is also noted that such compartments C1, C2 (labeled above) are “arranged next to one another” in magazine housing 3+3+4+4+5+5+2+2+6+6 of the two stacked racks 1, 1 in which compartments C1, C2 are located, for example (noting that C1, C2 are adjacent to one another in the indicated housing; see Figure 3 above).  
Regarding claim 16, it is noted that in addition to the storage rails 10 that are labeled as R1 and R2 above, there is additionally a further rail 10 labeled as R3 above that is in the form of a “tray”, as broadly claimed, and that is configured to receive “tools” such as punches 20 (re the intended use of the tray being a “tool tray”), is held in the magazine housing (such as at least 
Regarding claim 11, it is noted that, as broadly claimed, at least one of the storage rails 10 is considered to be capable of being pulled out from a “lateral” wall of the magazine housing transversely to “the” longitudinal extension, simply by reorienting one of the modular and portable racks 1 (by rotating it by 90 degrees about a central vertical axis) and setting on top of the bottom rack 1 it at a right angle to how it is shown in Figure 3.  Note that such results in at least one of the storage rails 10 (i.e., one of the ones in the rack 1 so rotated) being able to be pulled out from a “lateral” wall (i.e., at either the right or left side re Figure 3, depending on which direction 1 was rotated), transversely to the longitudinal extension of the rails 10 found in the bottom (non-rotated) rack 1, for example.  See Figure 3 and also paragraphs 0032-0035, for example, noting the modularity and portability of racks 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-136143 A (hereinafter, JP ‘143) as applied to at least claim 1 above.
JP ‘143 teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon. 

That being said, regarding claim 12, while JP ‘143 (like the present invention) does teach a tool magazine for storing bending punches and dies, JP ‘143 is silent as to the dimensions of the magazine and of racks 1, such that JP ‘143 does not teach that more than 50% of the storage rails are arranged at a height of between 60 cm (23.622 inches) and 170 cm (66.929 inches or 5.577 feet) from the ground, as set forth in claim 12.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided as many different stacked racks 1 stacked on top of one another as were desired or expedient to an end user, particularly within the reach of an end user (noting that the handles 34 are provided so that an operator can manually slide out the rails 10, as discussed in detail above), and particularly given that JP ‘143 teaches the modularity of racks 1 and teaches stacking additional racks on top of one another (Figure 3) as noted previously, and further to have thus made more than 50% of the rails at a height that is within the claimed range (i.e., by stacking a desired number of racks 1 on top of one another), particularly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 17, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-136143 A (hereinafter, JP ‘143) as applied to at least claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0167575 to Freimuth, for example.

However, regarding claim 17, JP ‘143 is silent as to the dimensions of the magazine and of racks 1, such that JP ‘143 does not expressly teach that the storage rails have a length of between 50 cm and 200 cm, as set forth in claim 17.
However, it is noted that Freimuth teaches a tool cabinet or “magazine”, such as 12 (Figure 2), that can used to store press brake bending tools (paragraph 0047) in manually slidable (via drawer slides 152, 153, 154, 156, 158, 160, for example; Figures 7-10, paragraph 0050) drawers (such as 140, 142, 144, 146) that are 25 inches from front to back.  See Figures 7-10 and paragraph 0050, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the length (in the front to back sliding direction of the storage rails) of the storage rails (analogous to drawers) taught by JP ‘143 be, for example, 25 inches, as taught by Freimuth, noting that the drawers taught by Freimuth are taught as being usable to store bending tools, and thus, such dimension results in an arrangement of JP ‘143’s device that is capable of likewise storing a desired amount of tools, and furthermore, is a dimension that would not entail the magazine of JP ‘143 having a large footprint in the front to back direction in which the “drawers” slide (noting that JP ‘143 teaches that it is desirable to use a small occupied space for the storage; see paragraph 0003).  
Claim 7, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-136143 A (hereinafter, JP ‘143) as applied to at least claims 1 and 6 above.

Additionally, in the alternative, it is noted that either of (the aforedescribed) “rails” 22 or 23 can be considered the claimed “storage rail” re claims 1, 6, and 7, for example. 
That said, additionally regarding claim 7, the telescopic rail system includes, for example, a first “sliding” rail 9 (at least in that rail 9 can slide along 8 by loosening screw 17 and nut 19, sliding 9 to a different position along elongated hole 18, and then tightening screw 17 and nut 19; see paragraphs 0022-0024, as well as Figures 1, 3-5) held on the magazine housing (at 8, via screw 17 and nut 19; see paragraphs 0022-0024, for example, as well as Figures 1, 4, 5), a second sliding rail (labeled in the annotated reproduction of Figure 1 below) that is “held on” the “storage rail” (22 or 23) (via screw 31; see Figure 1 and at least paragraph 0029, for example), and at least one third sliding rail (labeled below) that is arranged between the aforedescribed first and second sliding rails (see Figure 3, for example).  



[AltContent: textbox (Second sliding rail)][AltContent: arrow][AltContent: textbox (Third sliding rail)][AltContent: arrow]
    PNG
    media_image2.png
    415
    557
    media_image2.png
    Greyscale


However, JP ‘143 does not expressly teach that the aforedescribed first, second, and third slide rails are “coupled to one another by means of a sliding guide or by means of bearing balls” as set forth in claim 7.
However, Examiner takes Official Notice that the use of sliding guides and/or bearing balls in telescoping slides is extremely well known and widely-used for the purpose of reducing friction and making the slides slid more smoothly.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the above-described first, second, and third slide rails taught by JP ‘143 to one another by means of “a sliding guide or by means of bearing balls”, as is well-known, for the purpose of achieving the well-known benefit of reducing friction, thus making the slides slide more smoothly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
November 18, 2021